Exhibit 16.1 [BDO Seidman, LLP Letterhead] 233 N. Michigan Ave., Suite 2500 Chicago, Illinois 60601 Telephone: 312-856-9100 Fax: 312-856-1379 June 25, Securities and Exchange Commission 100 F Street N.E. Washington, D.C.20549 We have been furnished with a copy of the response to Item 4.01(a) of Form 8-K for the event that occurred on June 23, 2009, to be filed by our former client, LMI Aerospace, Inc.We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ BDO Seidman LLP
